DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendment to change “gripping area” to “gripping surface”. (The Examiner notes that some annotated drawings from the previous office action have been included for rejections that have largely remained unchanged by this change of “gripping area” to “gripping surface”. To prevent excessive recreation of the drawings, any instance of “gripping area” in previously annotated drawings may be understood as “gripping surface”)
	The Examiner acknowledges the amendment to claims 1, 5, 6, and 8-13, claim 4 is cancelled, and claim 20 is added.

	Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
The Applicant submits “the alleged thumb gripping region is unreasonably large. According to Gross, only the area around the widening 44 forms a rest for the thumb 58 and thus would be understood by one of ordinary skill to correspond to a thumb gripping region according to claim 1.” It would be understood by one of ordinary skill that hand size, gripping position, and area of the mouth to be brushed are variables in which may change where a user grips the toothbrush. Thus, a thumb of a user would be capable of gripping any region of the oral hygiene product including 34, 44, and 48. Further, the Applicant submits “the outer faces 34 and island 48 are not part of the rest for thumb 58 and thus are not part of the thumb gripping region” but, as addressed above, the thumb gripping region does include outer faces 34 and island 48. Additionally, Gross paragraph 37 recites “The neck 12 of the toothbrush body 1 is slightly narrowed with respect to the head 10 and the grip 14. It begins in the direction of the head 10 after a widening 44 of the grip 14. The widening 44 serves as a rest for the thumb 58 and prevents the thumb from slipping in the direction of the head 10 during use of the toothbrush.” Gross does not disclose that widening 44 is the only region that a user may place their thumb. 
The Applicant submits that “the island 48 is not a lateral streak according to claim 14 because island 48 is solely at the back side (or outer faces 34 are solely at the front side) of the toothbrush.” The Examiner respectfully submits that Claim 14, or any claims that 14 depends from, recite no limitation defining the direction of front, back, top, bottom, left, right, or lateral and thus the lateral streak may be defined on any side. Further, a user would be capable of positioning the toothbrush in a variety of orientations during use and the having the streak be on the lateral side.
For the above reasons, the 35 U.S.C. 102(a)(1) rejection for Claim 1 is maintained.
Applicant submits that the 35 U.S.C. 103 rejections citing Gross II for Claims 15 and 19 do not overcome the deficiencies of Gross failing to disclose all features of Claim 1. The Examiner submits that Gross does disclose all features of Claim 1 and therefore the rejections of Claims 15 and 19 are not overcome. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US20060213018).

	Regarding claim 1, Gross discloses an oral hygiene product comprising at least one application unit (See annotated drawing below) and at least one handle unit (See annotated drawing below), the at least one handle unit being formed partly from a soft component (Figure 5. Handle unit is covered in Element 20 which is a soft component) and partly from a hard component (Figure 2 shows underlying structure of the oral hygiene product made of Element 16 which is a hard component), 
	wherein the soft component extends at least over a substantial part of a main extent of the at least one handle unit (Figure 5 shows the soft component Element 20 extending over a substantial part of the handle unit), and
	the at least one handle unit has at least one thumb gripping region (See second annotated drawing below) with a gripping surface of the hard component (Island 48 is made of hard component 16 and would be a surface for gripping in the thumb gripping region) and at least one structure element (Figures 5-7 show the soft component Element 20 is textured and each bump of texture is a structure element made of the soft component) made of the soft component and rising above the gripping surface (See third annotated drawing below).

    PNG
    media_image1.png
    189
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    694
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    545
    961
    media_image3.png
    Greyscale

	Regarding claim 2 (Currently Amended), Gross discloses the oral hygiene product as claim in claim 1, 
	wherein the at least one application unit has a brush head (Figure 6 shows the application unit has a brush head at Element 5), which is formed partly from a soft component (Figure 7 shows the application unit is formed partly of the soft component Element 20) and partly from a hard component (See annotated drawing below. Brush head of application unit is made of the hard component that forms the base structure of the oral hygiene product).

    PNG
    media_image4.png
    184
    193
    media_image4.png
    Greyscale
	

	Regarding claim 3 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	The soft component extends continuously over a large portion of a main extent of the oral hygiene product (Figure 5 shows the soft component Element 20 extending continuously over a large portion of the oral hygiene product).

	Regarding claim 5 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	the at least one structure element of the at least one thumb gripping region is completely encompassed by the gripping surface (The structure element of the thumb gripping region is surrounded by the surface for gripping the oral hygiene product).

	Regarding claim 6 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	The at least one handle unit has at least one delimiting wall made of the soft component and at least substantially delimiting the gripping surface (Annotated drawing below shows the gripping surface. Figure 5 shows Element 20 which forms a wall of soft component in the crevices delimiting the gripping surface).

    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale


	Regarding claim 7 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 6, wherein
	The at least one delimiting wall rises above the at least one structure element of the at least one thumb gripping region (See annotated drawing below).


    PNG
    media_image6.png
    307
    384
    media_image6.png
    Greyscale

	Regarding claim 8 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 6, wherein
	the at least one delimiting wall delimits the gripping surface of the at least one thumb gripping region at least towards the application unit. (As addressed in claim 6, the delimiting wall of soft component fills in the crevices in the hard component that forms the base and the gripping surface. The annotated drawing below shows where the delimiting wall would be formed towards the application unit.)

    PNG
    media_image7.png
    203
    659
    media_image7.png
    Greyscale


	Regarding claim 9 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	the at least one handle unit has at least one concavely curved essential gripping surface, which is at least largely formed from the soft component and has at least two islands of the hard component (See annotated drawing below).

    PNG
    media_image8.png
    316
    721
    media_image8.png
    Greyscale


	Regarding claim 10 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 9, wherein
	the at least one concavely curved essential gripping surface is arranged on a rear side of the handle unit facing away from the thumb gripping region. (As seen in above annotated drawing for claim 9 rejection, the curved essential gripping surface is arranged on the rear side of the handle unit.)

		Regarding claim 11 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 9, wherein
	the at least one concavely curved essential gripping surface has an index-finger gripping region (See first annotated drawing below) made of the soft component (The gripping region is covered in the soft component Element 20), in which the structure elements made of the soft component and rising above the essential gripping surface are arranged (The structure elements disclosed in claim 4 rejection are present in this essential gripping surface and they rise above the essential gripping surface. See second annotated drawing below).  It is noted that the term “index-finger gripping region” is interpreted to be a gripping region capable of receiving at least a portion of a finger.

    PNG
    media_image9.png
    209
    687
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    305
    258
    media_image10.png
    Greyscale

	Regarding claim 12 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 9, wherein
	the at least one concavely curved essential gripping surface has a little-finger gripping region made of the soft component (See first annotated drawing below), in which the structure elements made of the soft component and rising above the essential gripping surface are arranged (See second annotated drawing below). It is noted that the term “little-finger gripping region” is interpreted to be a gripping region capable of receiving at least a portion of a finger.

    PNG
    media_image11.png
    209
    687
    media_image11.png
    Greyscale


    PNG
    media_image10.png
    305
    258
    media_image10.png
    Greyscale

	Regarding claim 13 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 11, wherein
	the at least one concavely curved essential gripping surface has a little-finger gripping region (See first annotated drawing below) made of the soft component, in which the structure elements made of the soft component and rising above the essential gripping surface are arranged (See second annotated drawing below), wherein the at least two islands are arranged between the index-finger gripping region and the little-finger gripping region (See first annotated drawing below). 

    PNG
    media_image12.png
    361
    721
    media_image12.png
    Greyscale


    PNG
    media_image10.png
    305
    258
    media_image10.png
    Greyscale

	Regarding claim 14 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	The at least one handle unit has at least one lateral streak of hard component (See annotated drawing below), which is completely delimited by the soft component (As seen in the annotated drawing below, the lateral streak is surrounded by the soft component Element 20).

    PNG
    media_image13.png
    185
    701
    media_image13.png
    Greyscale


	Regarding claim 16 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	the at least one handle unit has at an end facing away from the application unit a planar resting area (See annotated drawing below) which serves for the oral hygiene product to be put down in a defined way (A user may put the product down in any way and the oral hygiene product of Gross would be capable of being put down in the defined way).

    PNG
    media_image14.png
    160
    781
    media_image14.png
    Greyscale


	Regarding claim 17 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	An imaginary resting plane, which extends free from points of intersection along at least two spaced-apart points of the oral hygiene product (See annotated drawing below).

    PNG
    media_image15.png
    194
    781
    media_image15.png
    Greyscale


	Regarding claim 18 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 16, wherein
	The planar resting area extends parallel to a main plane of extent of the oral hygiene product and defines an imaginary resting plane (See annotated drawing below).

    PNG
    media_image16.png
    164
    781
    media_image16.png
    Greyscale

	
Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xi et al. (US20160073769, hereinafter “Xi”).
	
	Regarding claim 20, Xi discloses an oral hygiene product comprising at least one application unit (Figure 1 Element 102) and at least one handle unit (Figure 1 Element 104), the at least one handle unit being formed partly from (Paragraph 0031, lines 1-10 “The handle 104 may be comprised of a first component 150 formed of a first material 119 and a second component 152 formed of a second material 116 . The second material 116 may be different than the first material. In one embodiment, the first material 119 may be the same as the material used to construct body 101 of toothbrush 102 such as a hard rigid or semi-rigid plastic material as described elsewhere herein. The second material 116 in some embodiments may be a resilient material which is softer and more flexible than the first material by comparison.”) a soft component (Figure 1 Element 152 and 116) and partly from a hard component (Figure 1 Elements 150 and 119), wherein 
	the soft component extends at least over a substantial part of a main extent of the at least one handle unit (See annotated Figure 1 below. The soft component covers more of the handle than the hard component which is interpreted as a substantial part), and 
	the at least one handle unit has at least one lateral streak of the hard component, which is completely delimited by the soft component (See image of “delimit” definition below. Figures 1, 2, and 3 combine to give a full view of the toothbrush. Annotated Figure 2 below shows two lateral streaks of the hard component 119 that are fully limited by a boundary of the soft component 116. Either streak is interpreted to meet the limitation of at least one lateral streak completely delimited by the soft component).

    PNG
    media_image17.png
    256
    603
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    257
    635
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    278
    670
    media_image19.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US20060213018) in view of Gross (US2017071330).

		Regarding claim 15, Gross (US20060213018) discloses all elements of the claimed invention as stated above including the at least one lateral streak of the hard component. Gross (US20060213018) fails to disclose the at least one handle unit has at least one tongue made of the soft component.
	Gross (US2017071330) teaches the at least one handle unit has at least one tongue (See annotated drawing below) made of the soft component (Paragraph 0081 Lines 4-5 disclose that Element 62 is a soft component formed by a soft plastic).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross (US 20060213018) to incorporate the teachings of Gross (US2017071330) to provide a tongue made of the soft component over the lateral streak of hard component. Doing so would provide additional an additional gripping surface that would help prevent the oral hygiene product from slipping from the hand of a user.

    PNG
    media_image20.png
    128
    657
    media_image20.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (US20060213018).
	Regarding claim 19, Gross (US20060213018) discloses all elements of the current invention as stated above except a maximum distance between a rear side of the handle unit and the resting plane, measured perpendicularly to the resting plane, is at least 3 mm.
	Although Gross (US20060213018) does not explicitly disclose a maximum distance between a rear side of the handle unit and the resting plane is at least 3 mm, the length of the handle and the angle at which it is disposed both contribute to the distance between the rear side of the handle unit and the resting plane. In accordance to MPEP 2144.04 IV it has been held that changes in size/proportion are within the skill of one of ordinary skill in the art. The annotated drawing below shows that there is a distance between the rear side of the handle and the resting plane, which appears to be a couple of millimeters. Further, no criticality is given for this 3 mm distance between the rear side of the handle and the resting plane; in other words Applicant has not disclosed that having a distance between a rear side of the handle unit and the resting plane is at least 3mm is solves any stated problem or is for any particular purpose. Even further, the range of at least 3 mm (which includes 3 mm to infinity) is considered very broad.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make distance between a rear side of the handle unit and the resting plane is at least 3mm, because the claimed dimension does not appear to provide any unexpected results.

    PNG
    media_image21.png
    215
    800
    media_image21.png
    Greyscale




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723